Exhibit 10.1

 

TRADEMARK LICENSE AGREEMENT

 

This TRADEMARK LICENSE AGREEMENT (the “Agreement”) made and entered into
April 17, 2009 (“Effective Date”) by and between Walter Industries, Inc., a
corporation duly organized and existing under the laws of the State of Delaware
(“Walter”), and Walter Investment Management LLC, a limited liability company
duly organized and existing under the laws of the State of Delaware, and a
wholly-owned subsidiary of Walter (“Spinco,” and together with Walter, the
“Parties” and each a “Party”).

 

WHEREAS, Walter owns all the limited liability company units of Spinco;

 

WHEREAS, Walter intends to distribute all of its interest in Spinco to Walter’s
stockholders prior to the merger referred to below (the “Spin-Off”);

 

WHEREAS, pursuant to the Second Amended and Restated Agreement and Plan of
Merger dated February 6, 2009 (as may be further amended, supplemented, restated
or otherwise modified, the “Merger Agreement”) by and among Walter, Spinco, JWH
Holding Company, LLC (“JWHHC”), and Hanover Capital Mortgage Holdings, Inc.
(“Hanover”), following the Spin-Off, Spinco will merge into Hanover;

 

WHEREAS, Walter or its subsidiaries (collectively, the “Walter Parties”) own
certain trademarks, domain names, corporate and/or trade names that JWHHC and/or
its subsidiaries have used in connection with its mortgage finance, insurance,
and reinsurance businesses;

 

WHEREAS, prior to the Spin-Off, JWHHC will transfer its mortgage finance,
insurance and reinsurance businesses to Walter, and Walter will transfer such
businesses to Spinco; and

 

WHEREAS, Spinco and its subsidiaries (collectively, the “Spinco Parties”) wish
to use certain trademarks, domain names, corporate and/or trade names following
the consummation of the Spin-Off and merger into Hanover, and Walter is willing
to permit such use;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein and for other good and valuable consideration
(including that recited in the Merger Agreement), the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 


SECTION 1 - GRANT OF LICENSE


 


1.1.         LICENSES.


 


(A)           WALTER, ON BEHALF OF ITSELF AND THE OTHER WALTER PARTIES, GRANTS
TO THE SPINCO PARTIES A PERPETUAL, NON-EXCLUSIVE, PAID-UP, NON-TRANSFERABLE
(EXCEPT AS PERMITTED IN SECTION 7.4) LICENSE TO USE THE TRADEMARKS, CORPORATE
AND/OR TRADE NAMES ON EXHIBIT A SOLELY IN THE UNITED STATES, ITS TERRITORIES AND
POSSESSIONS, AND SOLELY IN CONNECTION WITH MORTGAGE FINANCE, LENDING, INSURANCE
AND REINSURANCE SERVICES AND FINANCIAL SERVICES RELATING TO THE FOREGOING (THE
“LICENSED BUSINESS”).

 

--------------------------------------------------------------------------------



 


(B)           WALTER HEREBY CAUSES ITS SUBSIDIARY JIM WALTER HOMES, INC. TO
GRANT TO THE SPINCO PARTIES THE PAID-UP, NON-TRANSFERABLE RIGHT TO MAINTAIN THE
REGISTRATIONS FOR THE DOMAIN NAMES ON EXHIBIT A (THE “LICENSED DOMAINS,” AND
TOGETHER WITH THE OTHER ITEMS ON EXHIBIT A, THE “LICENSED MARKS”) SOLELY FOR
OPERATING WEBSITES DIRECTED TO CUSTOMERS IN THE UNITED STATES, ITS TERRITORIES
AND POSSESSIONS, AND SOLELY IN CONNECTION WITH THE LICENSED BUSINESS.


 


1.2.         SUBLICENSING.  EACH SPINCO PARTY MAY SUBLICENSE THE LICENSED MARKS
TO AGENTS, DISTRIBUTORS AND OTHER PERSONS IN CONNECTION WITH SUCH SPINCO PARTY’S
OPERATION OF ITS OWN BUSINESS, BUT NOT FOR THE SEPARATE OR UNRELATED USE OF ANY
OTHER PERSON.  SPINCO IS LIABLE HEREUNDER FOR ANY ACT OR OMISSION BY ANY
SUBLICENSEE THAT WOULD BREACH THIS AGREEMENT IF MADE BY SPINCO.


 


1.3.         RESERVATIONS.


 


(A)           SPINCO ACKNOWLEDGES, ON BEHALF OF ITSELF AND THE OTHER SPINCO
PARTIES, THAT EACH OF THEM HAS NO RIGHT UNDER THIS AGREEMENT TO USE ANY
(I) TRADEMARKS, SERVICE MARKS, DOMAIN NAMES, LOGOS, CORPORATE OR TRADE NAMES,
TRADE DRESS OR OTHER SOURCE INDICATORS (“TRADEMARKS”) OF THE WALTER PARTIES
OTHER THAN THE LICENSED MARKS; (II) TRADEMARK CONTAINING THE TERM “JWH”;
(III) TRADEMARK CONTAINING THE TERM “WALTER,” OTHER THAN THE LICENSED MARKS;
(IV) TRADEMARK CONTAINING THE TERM “JIM WALTER” AND/OR ANY VERSION OR VARIATION
OF THE “FLYING W” LOGO DEPICTED ON EXHIBIT B; OR (V) TRADEMARK CONTAINING THE
TERM “CARDEM.”


 


(B)           ALL RIGHTS NOT EXPRESSLY LICENSED TO THE SPINCO PARTIES IN
SECTION 1.1 ARE RESERVED TO THE WALTER PARTIES, PROVIDED THAT WALTER AGREES THAT
EACH OF THE WALTER PARTIES WILL NOT USE OR GRANT ANY PERSON A LICENSE TO USE IN
THE LICENSED BUSINESS THE NAME “WALTER” IMMEDIATELY ADJACENT TO THE WORD
“MORTGAGE,” “REINSURANCE,” “INVESTMENT,” “FINANCE,” “BANK,” OR ANY OTHER WORD
THAT REASONABLY CONVEYS TO CONSUMERS ANY SERVICES INCLUDED IN THE LICENSED
BUSINESS.


 

1.4.         Future Transfer.  If at any time after the Effective Date Walter
determines it no longer wishes to own any of the Licensed Marks, it shall notify
Spinco, and upon Spinco’s request, the Parties shall execute a transfer of any
such Licensed Marks to Spinco on mutually agreeable terms.

 


SECTION 2 - OWNERSHIP


 


EACH SPINCO PARTY AGREES THAT, AS BETWEEN THE WALTER PARTIES AND SPINCO PARTIES,
THE WALTER PARTIES ARE THE SOLE AND EXCLUSIVE OWNERS OF THE LICENSED MARKS AND
ALL INTELLECTUAL PROPERTY RIGHTS THEREIN.  EACH SPINCO PARTY SHALL, UPON THE
REASONABLE REQUEST AND EXPENSE OF WALTER, TAKE FURTHER ACTIONS AND EXECUTE
ADDITIONAL DOCUMENTS TO ESTABLISH AND PERFECT THE ABOVE RIGHTS.  EACH SPINCO
PARTY AGREES NOT TO QUESTION OR CONTEST THE VALIDITY OF, OR THE WALTER PARTIES’
RIGHTS IN THE LICENSED MARKS AND THE ASSOCIATED GOODWILL.  FOR CLARITY, THE
FOREGOING SHALL NOT LIMIT SPINCO FROM BRINGING ANY CLAIM THAT WALTER HAS
BREACHED THIS AGREEMENT.


 


SECTION 3 - USE


 


3.1.         NEW MARKS.  EACH SPINCO PARTY MAY ADOPT AND USE AS TRADEMARKS ANY
VARIATIONS OF THE LICENSED MARKS ON PART I OF EXHIBIT A, IF SUCH TRADEMARKS USE
“WALTER” IMMEDIATELY ADJACENT TO THE WORD “MORTGAGE,” “REINSURANCE,”
“INVESTMENT,” “FINANCE,” OR ANY OTHER WORD THAT REASONABLY CONVEYS TO CONSUMERS
ANY SERVICES INCLUDED IN THE LICENSED BUSINESS.  EACH

 

--------------------------------------------------------------------------------


 


SPINCO PARTY MAY ADOPT AND USE REASONABLE VARIATIONS OF THE LICENSED MARKS ON
PART II OF EXHIBIT A IN ITS DISCRETION, SUBJECT TO SECTION 1.3.  SPINCO WILL
GIVE WALTER PROMPT NOTICE OF ANY SUCH NEW TRADEMARK, WHICH WILL BE INCLUDED IN
THE DEFINITION OF “LICENSED MARKS” FOR ALL PURPOSES HEREUNDER.


 

3.2          Domain Names/Internet.  Each Spinco Party will not be deemed to
have breached the territorial restriction in Section 1.1(b) if persons outside
the United States access any Internet websites operated under the Licensed
Domains, provided that such websites are controlled by such Spinco Party and are
directed at U.S. customers.  Walter will cause the transfer of the registrations
for the Licensed Domains to a designated Spinco Party within 30 days of the
Effective Date, at Spinco’s expense for Walter’s out-of-pocket costs.

 

3.3          Quality Assurance.  Each Spinco Party will use the Licensed Marks
solely (i) in accordance with good trademark practice; and (ii) in connection
with products, services, content and materials maintaining quality levels at
least as high as those of Walter’s past practice and that reflect favorably on
Walter.  Each Spinco Party will not take any action that could reasonably be
expected to harm the Licensed Marks or their associated goodwill.  Each Spinco
Party shall, at its sole expense, comply at all times with all applicable laws,
regulations, rules and reputable industry practice pertaining to the Licensed
Business and its use of the Licensed Marks.

 

3.4          Samples.  To ensure the Spinco Parties’ compliance with
Section 3.3, upon Walter’s request, Spinco will provide Walter with
representative samples of all materials bearing the Licensed Marks in any media,
no more than once a year (unless reasonably justified under the circumstances). 
If, in the exercise of its commercially reasonable judgment, Walter finds that
any samples violate Section 3.3, Walter will inform Spinco in writing.  Spinco
will correct such non-compliance within a reasonable time thereafter, not to
exceed 30 days.

 


SECTION 4 - INFRINGEMENT


 

Spinco will notify Walter promptly after any Spinco Party becomes aware of any
actual or threatened infringement, imitation, dilution, misappropriation, or
other unauthorized use or conduct in derogation of the Licensed Marks.  Walter
will have the sole right to bring any claim, action, suit or proceeding
(“Action”) to remedy the foregoing, and the Spinco Parties will cooperate with
Walter in same at Walter’s expense.

 


SECTION 5 - WARRANTY AND INDEMNITY


 


5.1.         BY EACH PARTY.  EACH PARTY REPRESENTS AND WARRANTS TO THE OTHER
PARTY THAT (I) THE WARRANTING PARTY HAS THE REQUISITE CORPORATE OR COMPANY POWER
AND AUTHORITY TO ENTER INTO THIS AGREEMENT; (II)  THE WARRANTING PARTY’S
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT HAS BEEN DULY AUTHORIZED
BY ALL REQUISITE CORPORATE OR COMPANY ACTION ON ITS PART; (III) THIS AGREEMENT
HAS BEEN DULY EXECUTED AND DELIVERED BY THE WARRANTING PARTY AND, ASSUMING DUE
AUTHORIZATION, EXECUTION AND DELIVERY, CONSTITUTES A LEGAL, VALID AND BINDING
AGREEMENT, ENFORCEABLE AGAINST THE WARRANTING PARTY IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND SIMILAR
LAWS OF GENERAL APPLICATION RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND TO
GENERAL EQUITY PRINCIPLES; AND (IV) NEITHER THE EXECUTION AND

 

--------------------------------------------------------------------------------


 


DELIVERY BY THE WARRANTING PARTY OF THIS AGREEMENT OR COMPLIANCE AND PERFORMANCE
WITH ANY OF THE PROVISIONS HEREOF RESULTS IN A DEFAULT (OR AN EVENT THAT, WITH
NOTICE OR LAPSE OF TIME OR BOTH, WOULD BECOME A DEFAULT) OR GIVES RISE TO ANY
RIGHT OF TERMINATION BY ANY THIRD PARTY, CANCELLATION, AMENDMENT OR ACCELERATION
OF ANY OBLIGATION OR THE LOSS OF ANY BENEFIT UNDER, ANY CONTRACT BINDING THE
WARRANTING PARTY.


 


5.2.         DISCLAIMER.  EXCEPT AS EXPRESSLY SET FORTH IN SECTION 5.1, THE
WALTER  PARTIES MAKE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THIS AGREEMENT OR THE LICENSED MARKS, AND EXPRESSLY DISCLAIM SAME,
INCLUDING ANY WITH RESPECT TO TITLE, NON-INFRINGEMENT, MERCHANTABILITY, VALUE,
RELIABILITY OR FITNESS FOR USE.  EACH SPINCO PARTY’S USE OF THE LICENSED MARKS
IS ON AN “AS IS” BASIS AND IS AT ITS OWN RISK.


 


5.3.         INDEMNITY. EACH PARTY WILL DEFEND AT ITS EXPENSE, HOLD HARMLESS AND
INDEMNIFY THE OTHER PARTY AND ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, SHAREHOLDERS, AGENTS AND EMPLOYEES AGAINST ANY THIRD-PARTY ACTIONS AND
ALL RELATED LOSSES, AWARDS, JUDGMENTS, SETTLEMENTS, COSTS, FEES, EXPENSES,
LIABILITIES AND DAMAGES (INCLUDING REASONABLE ATTORNEYS’ FEES AND COSTS OF SUIT)
TO THE EXTENT ARISING OUT OF OR RELATING TO THE INDEMNIFYING PARTY’S BREACH OF
THIS AGREEMENT OR ANY REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS
HEREIN.


 


SECTION 6 - TERM


 


6.1.         TERM.  THE TERM OF THIS AGREEMENT COMMENCES AS OF THE EFFECTIVE
DATE AND LASTS IN PERPETUITY, UNLESS TERMINATION OCCURS PURSUANT TO SECTION 6.2
OR 6.3.


 


6.2.         BREACH.  IF EITHER PARTY MATERIALLY BREACHES ANY PROVISION HEREOF,
THE NON-BREACHING PARTY MAY TERMINATE THIS AGREEMENT IF THE BREACHING PARTY DOES
NOT CURE SUCH BREACH WITHIN 30 DAYS FOLLOWING WRITTEN NOTICE THEREOF (OR ANY
MUTUALLY-AGREED EXTENSION).  ANY SUCH TERMINATION SHALL BE EFFECTIVE UPON
WRITTEN NOTICE BY WALTER TO SPINCO MADE AFTER SUCH 30-DAY PERIOD (OR ANY
MUTUALLY-AGREED EXTENSION).


 


6.3.         BANKRUPTCY.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IF
SPINCO (I) IS UNABLE TO PAY ITS DEBTS WHEN DUE, (II) MAKES ANY ASSIGNMENT FOR
THE BENEFIT OF CREDITORS,  (III) FILES ANY PETITION UNDER THE BANKRUPTCY OR
INSOLVENCY LAWS, (IV) HAS A RECEIVER OR TRUSTEE TO BE APPOINTED FOR ITS BUSINESS
OR PROPERTY, OR (V) IS ADJUDICATED BANKRUPT OR INSOLVENT, WALTER MAY AT ITS
DISCRETION TERMINATE THIS AGREEMENT, UPON 30 DAYS’ PRIOR WRITTEN NOTICE.


 


6.4.         SURVIVAL.  SECTIONS 2, 5, 6.4, 7.5 & 7.7 SHALL SURVIVE ANY
TERMINATION OF THIS AGREEMENT.


 


SECTION 7 - MISCELLANEOUS


 


7.1.         NOTICE.  ALL NOTICES HEREUNDER WILL BE IN WRITING AND WILL BE
DEEMED GIVEN UPON (A) CONFIRMED RECEIPT OF A FACSIMILE TRANSMISSION,
(B) CONFIRMED DELIVERY OF A STANDARD OVERNIGHT COURIER OR WHEN DELIVERED BY HAND
OR (C) FIVE BUSINESS DAYS AFTER THE DATE MAILED BY CERTIFIED OR REGISTERED MAIL
(RETURN RECEIPT REQUESTED), POSTAGE PREPAID, TO THE PARTIES AT THE FOLLOWING
ADDRESSES (OR AT SUCH OTHER ADDRESSES FOR A PARTY AS WILL BE SPECIFIED BY LIKE
NOTICE):

 

--------------------------------------------------------------------------------


 

If to Walter:

 

If to Spinco:

 

 

 

Walter Industries, Inc.

 

Walter Investment Management, LLC

4211 W. Boy Scout Blvd., 10th Floor

 

4211 W. Boy Scout Blvd., 4th Floor

Tampa, Florida 33607-5724

 

Tampa, Florida 33607-5724

Attention: General Counsel

 

Attention: General Counsel

Facsimile: (813) 871-4399

 

Facsimile: (813) 871- 4430

 

 

 

with a copy to:

 

with a copy to:

 

 

 

Simpson Thacher & Bartlett LLP

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

 

425 Lexington Avenue

New York, New York 10017

 

New York, New York 10017

Attention: Peter J. Gordon, Esq. and

 

Attention: Peter J. Gordon, Esq. and

  Lori E. Lesser, Esq.

 

  Lori E. Lesser, Esq.

Facsimile: (212) 455-2502

 

Facsimile: (212) 455-2502

 


7.2.         CONSTRUCTION.  THE ARTICLE AND SECTION HEADINGS IN THIS AGREEMENT
ARE FOR REFERENCE PURPOSES ONLY AND WILL NOT AFFECT THE INTERPRETATION OF THIS
AGREEMENT.

 


7.3.         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE
APPLICATION OF ANY SUCH PROVISION TO ANY PERSON OR ENTITY OR CIRCUMSTANCE, SHALL
BE DECLARED JUDICIALLY TO BE INVALID, UNENFORCEABLE OR VOID, SUCH DECISION SHALL
NOT HAVE THE EFFECT OF INVALIDATING OR VOIDING THE REMAINDER OF THIS AGREEMENT,
IT BEING THE PARTIES’ INTENT AND AGREEMENT THAT THIS AGREEMENT SHALL BE DEEMED
AMENDED BY MODIFYING SUCH PROVISION TO THE EXTENT NECESSARY TO RENDER IT VALID,
LEGAL AND ENFORCEABLE WHILE PRESERVING ITS INTENT OR BY SUBSTITUTING ANOTHER
PROVISION THAT IS LEGAL AND ENFORCEABLE AND THAT ACHIEVES THE SAME OBJECTIVE.


 


7.4.         ASSIGNMENT; BINDING EFFECT.  NEITHER THIS AGREEMENT NOR ANY OF THE
RIGHTS, BENEFITS OR OBLIGATIONS HEREUNDER MAY BE ASSIGNED OR ASSUMED BY A PARTY
(WHETHER BY OPERATION OF LAW OR OTHERWISE) WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTY, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD, EXCEPT TO AN
AFFILIATE AS A RESULT OF AN INTERNAL REORGANIZATION FOR TAX OR ADMINISTRATIVE
PURPOSES.  FOR CLARITY, A MERGER, REORGANIZATION (INCLUDING IN BANKRUPTCY),
CHANGE OF CONTROL OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR BUSINESS
TO WHICH THIS AGREEMENT RELATES CONSTITUTES AN “ASSIGNMENT” HEREUNDER.  IN THE
EVENT OF A PERMITTED ASSIGNMENT HEREUNDER, THIS AGREEMENT WILL BE BINDING UPON,
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS.  ANY ATTEMPTED ASSIGNMENT IN VIOLATION OF THE
FOREGOING WILL BE NULL AND VOID AT THE OUTSET.


 


7.5.         THIRD PARTIES.  NO PERSON OR ENTITY (OTHER THAN AS SPECIFIED IN
THIS AGREEMENT) WILL BE DEEMED A THIRD PARTY BENEFICIARY UNDER OR BY REASON OF
THIS AGREEMENT.  SPINCO IS LIABLE

 

--------------------------------------------------------------------------------



 


HEREUNDER FOR ANY ACT OR OMISSION BY ANY SPINCO PARTY THAT WOULD BREACH THIS
AGREEMENT IF MADE BY SPINCO.


 


7.6.         ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
OF THE PARTIES AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS AND
UNDERSTANDINGS, BOTH WRITTEN AND ORAL, BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF.  EXHIBITS A AND B ARE EXPRESSLY MADE A PART OF, AND
INCORPORATED BY REFERENCE INTO THIS AGREEMENT.


 


7.7.         GOVERNING LAW/JURISDICTION.  THIS AGREEMENT WILL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED THEREIN.  EACH PARTY IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE STATE OR FEDERAL COURTS IN NEW YORK, NEW YORK FOR THE
PURPOSES OF ANY ACTION ARISING OUT OF THIS AGREEMENT.  EACH PARTY
UNCONDITIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY SUCH
ACTION.  THE PARTIES AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR TO WALTER IN THE
EVENT THAT SPINCO MATERIALLY BREACHES ANY PROVISION OF SECTIONS 1-3 OF THIS
AGREEMENT.  THEREFORE, WALTER MAY SEEK AN INJUNCTION TO PREVENT OR ENJOIN SUCH
BREACH IN THE ABOVE COURTS WITHOUT POSTING BOND OR OTHER SECURITY.


 


7.8.         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AGREEMENT.  FACSIMILE SIGNATURES WILL SERVE AS
ORIGINALS FOR PURPOSES OF BINDING THE PARTIES HERETO.


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date written above.

 

 

 

WALTER INDUSTRIES, INC.

 

 

 

 

 

 

 

 

By:

 

/s/

 

 

Name:

 

Victor P. Patrick

 

 

Title:

 

Vice Chairman, Chief Financial Officer and General Counsel

 

 

 

 

 

 

 

 

WALTER INVESTMENT MANAGEMENT LLC

 

 

 

 

 

 

 

 

By:

 

/s/

 

 

Name:

 

Mark J. O’Brien

 

 

Title:

 

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A — LICENSED MARKS

 

Part I

 

Walter Investment Management Corp.

 

Walter Investment Management LLC

 

Walter Mortgage Company

 

WMC

 

Walter Investment Reinsurance Co. Ltd.

 

walterinvestment.com

 

walterinvestmentcorp.com

 

walter-investment.com

 

walter-investment.net

 

walter-investment.org

 

walter-investments.com

 

walter-investments.net

 

walter-investments.org

 

walterinv.com

 

walterinv.net

 

walterinv.org

 

waltermortgage.com

 

waltermortgage.net

 

waltermortgage.org

 

waltermortgageservicing.com

 

gowimc.com

 

A-1

--------------------------------------------------------------------------------


 

Part II

 

Best Insurors

 

Best Insurors, Inc.

 

Mid-State Capital Corporation

 

Mid-State Homes, Inc.

 

Mid-State Capital, LLC

 

bestinsurors.com

 

bestinsurorsinc.com

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

The “flying W” logo –

[g107981kei001.gif]

 

A-3

--------------------------------------------------------------------------------